540 U.S. 844
ACOSTA-ESQUIVEL, AKA HUERTAv.UNITED STATESCARO-GRIMALDOv.UNITED STATESCERDA-MONTESv.UNITED STATESCHAVEZ-ROMEROv.UNITED STATESHERNANDEZ-ROMEROv.UNITED STATESHERRERA-PINAv.UNITED STATESMARTINEZ-SOLISv.UNITED STATESREVULTA-ESPINOZAv.UNITED STATESRODRIGUEZ-CARRANZA, AKA GONZALESv.UNITED STATES andRODRIGUEZ-MARTINEZv.UNITED STATES
No. 02-10945.
Supreme Court of United States.
October 6, 2003.

1
Appeal from the C. A. 5th Cir.


2
Certiorari denied. Reported below: 61 Fed. Appx. 923, 61 Fed. Appx. 922, 61 Fed. Appx. 923, 61 Fed. Appx. 923, 61 Fed. Appx. 923, 61 Fed. Appx. 923, 61 Fed. Appx. 923, 61 Fed. Appx. 922, 61 Fed. Appx. 922, 61 Fed. Appx. 923.